—Order, Supreme Court, New York County (Leland De-Grasse, J.), entered August 12, 1998, which denied petitioner’s application to serve a late notice of claim for the beating death of her son allegedly caused by respondent City’s failure to have an adequate police presence at a St. Patrick’s Day Parade, unanimously affirmed, without costs.
Petitioner claims that the reason for her lateness in serving a notice of claim is that she had no knowledge of the facts surrounding her son’s death until the criminal trial of one the alleged assailants, her investigation of the incident until then having been stymied by the official investigation, with its sealing of police reports and witness statements and instructions to witnesses not to speak. This excuse was properly rejected by the IAS Court on the ground that nowhere does petitioner actually describe her attempts to investigate (see, Rodriguez v City of New York, 86 AD2d 533, appeal dismissed 59 NY2d 899). Additionally, petitioner does not set forth any proof of a “ ‘special relationship’ ” between the police and her son (Maslowski v Kalikow & Co., 168 AD2d 265, 266). Concur— Rosenberger, J. P., Mazzarelli, Wallach and Saxe, JJ.